Citation Nr: 0418905	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of trauma genitourinary tract with recurrent 
epididymitis, removal of left testicle, and with urinary 
retention.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued a 30 percent rating 
for genitourinary disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (2000), VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In a statement submitted in July 2002, the veteran reported 
that he wore absorbent materials that require changing at 
least three times a day.  Use of absorbent material is a 
criterion for the 40 and 60 percent evaluation for voiding 
dysfunction.

The veteran's most recent VA examination to evaluate his 
genitourinary disabilities was in May 2003.  The VA examiner 
reported that the veteran was not using absorbent material, 
but that he usually wet himself some time during the night, 
and that the veteran's spouse was advocating that the veteran 
use some sort of absorbent material in order to avoid soiling 
his clothing.  It is unclear whether the use of absorbent 
material was required.

The Board thus finds that a new VA examination is necessary 
to obtain a more accurate assessment as to the nature and 
severity of the veteran's service-connected residuals of 
trauma to the genitourinary tract with recurrent 
epididymitis, removal left testicle, and with urinary 
retention.  38 U.S.C.A. § 5103A(d); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) 

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded a 
urology examination to determine the 
current severity of his service-connected 
residuals of trauma to the genitourinary 
tract with recurrent epididymitis and 
removal of the left testicle.  In 
particular, the examiner should note if 
the veteran requires use of absorbent 
materials, and the frequency with which 
such materials must be changed.  The 
examiner should review the claims folder, 
and note such review in the examination 
report or in an addendum to that report.

2.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The claims folder should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

